John F. Stroud, Justice, concurring. I concur with the result reached by the majority, but I need not distinguish this case from Breakfield v. State, 263 Ark. 398, 566 S.W. 2d 729 (1978), and State v. Bocksnick, 268 Ark. 74, 593 S.W. 2d 176 (1980) to reach that result. I disagree with both of those decisions because I believe that the same act can constitute resisting arrest and interference with a law enforcement officer. Although the act can only result in a conviction for one of the offenses, there are times, such as in this case, when the resistance involves the use of deadly physical force and the felony charge is the more appropriate charge. The Commentrary to Ark. Stat. Ann. § 41-2804 (Repl. 1977), Interference with a law enforcement officer, also recognizes that the statute can apply to the arrest situation the same as Ark. Stat. Ann. § 41-2803 (Repl. 1977) Resisting Arrest: Section 41-2804, which is directed at assaults on law enforcement officers, is much broader than § 41-2803. It is not limited to the arrest context but covers all assaults on officers within the scope of their office . . . An officer is certainly as much “engaged in performing his official duties” when he arrests a subject as when he is serving a civil process. I believe the statute was adopted simultaneously with the resisting arrest statute to provide a greater possible punishment when physical or deadly force is threatened or used against a law enforcement officer performing his duties; and it was adopted, as pointed out in 'the Commentary to the statute, to cover assaults on officers other than just those involved in an arrest. The officers of this State who regularly place their lives on the line need the deterrent afforded by this statute. We should not erode the statute by ignoring the force exerted against the officer and by looking only to what duty the officer was performing. How illogical it is to hold that physical force threatened against an officer serving a civil process can result in a felony conviction, but the same force threatened against an officer making a lawful arrest can only result in a misdemeanor conviction. George Rose Smith, J., joins in this opinion.